Case:20-11590-TBM Doc#:97 Filed:07/16/20                 Entered:07/16/20 15:07:26 Page1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )
                                  )

       NOTICE OF MOTION TO REJECT TRANSPORTATION MANAGEMENT
             AGREEMENT WITH VENTURE GLOBAL SOLUTIONS


                           OBJECTION DEADLINE: JULY 30, 2020

       YOU ARE HEREBY NOTIFIED that Jeanne Y. Jagow, Chapter 7 Trustee (“Trustee”)
of the bankruptcy estate of Real Goods Solar, Inc. (“Debtor”) filed a Motion to Reject
Transportation Management Agreement with Venture Global Solutions (the “Motion”) with the
Bankruptcy Court.

       Debtor’s original business consisted of the sale and installation of solar energy systems
across the continental United States and Hawaii (the “Solar Division”). Debtor’s primary
customers were homeowners and small commercial building owners in the United States. Debtor
and its subsidiaries offered turnkey solar services, including design, procurement, permitting,
build-out, grid connection, financing referrals and warranty work for its customers.

       On or around December 14, 2018, Debtor executed a Transportation Management
Agreement (the “Agreement”) with Venture Global Solutions (“VGS”), pursuant to which VGS
agreed to provide two types of services: “transportation management” and “value-added” service.
A copy of the Agreement is attached to the Motion as Exhibit 1 and a copy of the Amendment to
the Agreement is attached as Exhibit 2. According to the Agreement, “transportation management”
services included network design, procurement, carrier management, order management,
tendering, event management, exception management, freight bill audit and payment, key
performance indicators and logistics reporting for inbound raw materials and outbound finished
goods. Also according to the Agreement, “value-added services” included warehousing, kitting,
and order fulfillment services.

        The Agreement is executory because VGS is obligated to provide services to Debtor and
Debtor is obligated to pay VGS for such services. Trustee, exercising her business judgment, has
determined that it is in the best interests of the estate to reject the Agreement. Debtor’s business is
not operating and the Agreement is no longer necessary for business operations or wind down
efforts. Accordingly, in the Motion, Trustee requests authority to reject the Agreement, effective
as of the date of the filing of the Motion.
Case:20-11590-TBM Doc#:97 Filed:07/16/20                Entered:07/16/20 15:07:26 Page2 of 2




       If you oppose the Motion or object to the requested relief, your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.

Dated: July 16, 2020                                  Respectfully submitted,

                                                      ONSAGER | FLETCHER | JOHNSON LLC

                                                      s/ Gabrielle G. Palmer
                                                      Joli A. Lofstedt, #21946
                                                      Gabrielle G. Palmer, #48948
                                                      600 17th Street, Suite 425N
                                                      Denver, Colorado 80202
                                                      Ph: (720) 457-7064
                                                      joli@OFJlaw.com
                                                      gpalmer@OFJlaw.com

                                                      Counsel for Jeanne Y. Jagow
                                                      as chapter 7 Trustee




                                                  2
4827-6565-2669.1
